Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.

Response to Amendment
	The amendment filed on 9/27/2022 has been entered.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-4, 18, 27 and 29 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-3, 5, 11 and 21 of copending Application No. 17692420 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 17-18, 21, 23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodson (US 3,301,197) in view of Gnessin (US20160281699), an alternate embodiment of Dodson (US 3,301,197) and in further view of Horne (GB190629137).
Claim 1:  Dodson discloses an apparatus (Figs. 2-3), comprising a fluid end body (31) having opposed front and rear surfaces and a borehole (note central hole in 33) formed therein; a plunger (33) positioned within the borehole, in which the plunger comprises 5a plunger body having a first end (Figs. 2-3), a second end (Figs. 2-3), and a first fluid passageway (note passageway within 33 that is parallel with plunger body length), in which the first fluid passageway interconnects the first end and the second end (Figs. 2-3); in which the second end of the plunger body projects from the rear surface of the fluid end body (Figs. 2-3); and 10an inlet valve (note valve at 49) positioned at the second end of the plunger body; and 15a movable/flexible inlet conduit (50) having a first end and an opposed second end; in which the second end of the inlet conduit is attached to the second end (at 49) of the plunger body.
Dodson’s inlet valve is positioned at the second end of its plunger body; however, placement of an inlet valve at a reversed end of a plunger body is well known in the art as taught by Gnessin (see Fig. 1, note 54) and it would have been obvious to one having ordinary skill in the art at the time the invention was made to switch the placement of the valve, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Dodson is silent about an inlet manifold supported above the fluid end body.  However, Dodson does teach using an inlet manifold adjacent a fluid end body in Fig. 1 (note manifold near 18) and, while placement of the manifold is below the fluid end body, it would have been within the skill of a trained artisan to switch the inlet manifold with the outlet manifold such that it would be above the fluid end body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a manifold into the apparatus shown in Figs. 2-3 of Dodson as taught by Figure 1 in Dodson in order to help route fluid from a single source to multiple distributing pumps as well as to arrange the manifold above the associated fluid end body, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  As incorporated into the Figure 2 apparatus of Dodson, the inlet manifold would necessarily be connected with the first end of the inlet conduit.
Dodson requires an elastomeric tip upon its plunger body which adds a complex addition to the plunger to prevent leaks not only along its circumferential boundary but also in the radial direction at its interface with the rest of the plunger body.  A simpler seal option, one that is not made explicit by Dodson, is a packing seal installed within the borehole and engaging an outer surface of the plunger body such that the plunger body is movable within the borehole relative to the at least one packing seal.  Horne teaches a plunger pump (see Fig. 2) which uses a packing seal (e2) installed within a borehole (inside E) and engaging an outer surface of an associated plunger body (a2) such that the plunger body is movable within the borehole relative to the at least one packing seal (Fig. 2).  It would have been obvious before the effective filing date of the invention to substitute a packing seal of Horne for the elastomeric tip used by Dodson, in order to simplify the plunger and minimize leak pathways.
Claim 3:  Dodson, Gnessin and Horne teach the previous limitations.  Dodson further discloses that the plunger is configured to reciprocate within the borehole to pressurize fluid (Figs. 2-3), in which a given reciprocation of the plunger includes an intake stroke (as depicted in left pump in Fig. 2) in which fluid enters into the borehole of the fluid end body via the inlet conduit and the first fluid passageway; and a pressure stroke (as depicted in right pump in Fig. 2), in which the plunger pressurizes the fluid contained within the borehole.  
Claim 4:  Dodson, Gnessin and Horne teach the previous limitations.  Dodson further discloses an outlet valve (54) installed within the fluid end body and in a spaced-relationship with the first end of the plunger body (Figs. 2-3).  
Claim 5:  Dodson, Gnessin and Horne teach the previous limitations.  Gnessin further teaches an outlet valve (56) comprising a valve seat and a valve body (Fig. 1).
Claim 17:  Dodson, Gnessin and Horne teach the previous limitations.  Dodson further discloses that the fluid end body is cylindrical (Figs. 2-3).
Claim 18:  Dodson discloses a kit comprising a fluid end body (31) having a borehole formed therein (Fig. 2); a plunger (33) configured to be installed within the fluid end body (Fig. 2), the plunger comprising 5a plunger body having a first end (near 54), a second end (near 49), and a first fluid passageway (note passageway within 33), in which the first fluid passageway interconnects the first end and the second end (Fig. 2); and an inlet valve (49) positioned at the second end of the plunger body (Fig. 2); and a movable inlet conduit (50) having a first end and an opposed second end (Fig. 2), in which 10the second end of the inlet conduit is configured to attach to the second end of the plunger body (Fig. 2).
Dodson’s inlet valve is positioned at the first end of its plunger body; however, placement of an inlet valve at a reversed end of a plunger body is well known in the art as taught by Gnessin (see Fig. 1, note 54) and it would have been obvious to one having ordinary skill in the art at the time the invention was made to switch the placement of the valve, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Dodson is silent about an stationary inlet manifold supported above the fluid end body.  However, Dodson does teach using a stationary inlet manifold adjacent a fluid end body in Fig. 1 (note manifold near 18) and, while placement of the manifold is below the fluid end body, it would have been within the skill of a trained artisan to switch the inlet manifold with the outlet manifold such that it would be above the fluid end body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a manifold into the apparatus shown in Figs. 2-3 of Dodson as taught by Figure 1 in Dodson in order to help route fluid from a single source to multiple distributing pumps as well as to arrange the manifold above the associated fluid end body, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  As incorporated into the Figure 2 apparatus of Dodson, the inlet manifold would necessarily be connected with the first end of the inlet conduit.
Dodson requires an elastomeric tip upon its plunger body which adds a complex addition to the plunger to prevent leaks not only along its circumferential boundary but also in the radial direction at its interface with the rest of the plunger body.  A simpler seal option, one that is not made explicit by Dodson, is a packing seal installed within the borehole and engaging an outer surface of the plunger body such that the plunger body is movable within the borehole relative to the at least one packing seal.  Horne teaches a plunger pump (see Fig. 2) which uses a packing seal (e2) installed within a borehole (inside E) and engaging an outer surface of an associated plunger body (a2) such that the plunger body is movable within the borehole relative to the at least one packing seal (Fig. 2).  It would have been obvious before the effective filing date of the invention to substitute a packing seal of Horne for the elastomeric tip used by Dodson, in order to simplify the plunger and minimize leak pathways.
Claim 21:  Dodson, Gnessin and Horne teach the previous limitations.  Dodson further discloses an inlet component (note inlet elbow joints near 49) having a second fluid passageway formed therein (Fig. 2); in which the inlet component is configured to be interposed between the inlet conduit and the second end of the plunger body such that the second fluid 5passageway is in fluid communication with the inlet conduit and the first fluid passageway (Fig. 2).  
Claim 23:  Dodson, Gnessin and Horne teach the previous limitations.  Dodson further discloses an inlet component (note inlet elbow joints near 49) having a second fluid passageway formed therein (Fig. 2) and interposed between the inlet conduit and the second end of the plunger 4body such that the second fluid passageway is in fluid communication with 5the inlet conduit and the first fluid passageway (Fig. 2).
Claim 25:  Dodson, Gnessin and Horne teach the previous limitations.  Dodson further discloses that the apparatus is situated within an ambient environment (Fig. 2); and in which at least a portion of the inlet conduit is exposed to the ambient environment (Fig. 2).
Claim 26:  Dodson, Gnessin and Horne teach the previous limitations.  Dodson further discloses that the inlet conduit moves in response to reciprocal movement of the plunger (note disparate moved positions of conduit on left/right pump in Fig. 2).
Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodson (US 3,301,197) in view of an alternate embodiment of Dodson (US 3,301,197) and in further view of Horne (GB190629137).
Claim 27:  Dodson discloses a fluid end (45), comprising a plurality of fluid end bodies (31/32) positioned in a side-by-side relationship, each fluid end body having a bore (note bore within 31/32) formed therein; a plurality of plungers (33/34), each plunger installed within a corresponding one of the 5bores and having a central fluid passage formed therein (Figs. 2-3); and a plurality of movable inlet conduits (50), each inlet conduit interconnecting with a corresponding one of the central fluid passages in the plungers (Figs. 2-3).
Dodson is silent about an stationary inlet manifold supported above the fluid end body.  However, Dodson does teach using a stationary inlet manifold adjacent a fluid end body in Fig. 1 (note manifold near 18) and, while placement of the manifold is below the fluid end body, it would have been within the skill of a trained artisan to switch the inlet manifold with the outlet manifold such that it would be above the fluid end body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a manifold into the apparatus shown in Figs. 2-3 of Dodson as taught by Figure 1 in Dodson in order to help route fluid from a single source to multiple distributing pumps as well as to arrange the manifold above the associated fluid end body, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  As incorporated into the Figure 2 apparatus of Dodson, the inlet manifold would necessarily be connected with the first ends of the inlet conduits.  Additionally, while Dodson is not explicit about the bores being horizontal, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the pump to the horizontal, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Dodson requires an elastomeric tip upon each of its plunger bodies which adds a complex addition to every plunger to prevent leaks not only along their circumferential boundary but also in the radial direction at the interfaces with the rest of each plunger body.  A simpler seal option, one that is not made explicit by Dodson, is a packing seal installed within each borehole and engaging an outer surface of each plunger body such that each plunger body is movable within the borehole relative to the at least one packing seal.  Horne teaches a plunger pump (see Fig. 2) which uses a packing seal (e2) installed within a borehole (inside E) and engaging an outer surface of an associated plunger body (a2) such that the plunger body is movable within the borehole relative to the at least one packing seal (Fig. 2).  It would have been obvious before the effective filing date of the invention to substitute a packing seal of Horne for each elastomeric tip used by Dodson, in order to simplify each plunger and minimize leak pathways.
Claim 28:  Dodson and Horne teach the previous limitations.  Dodson further discloses a pump (Figs. 2-3), comprising the fluid end of claim 27 (Figs. 2-3); and a power end (56/72) operatively connected to the fluid end.

Allowable Subject Matter
Claims 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 29, the prior art of record the prior art of record does not disclose or reasonably teach in combination using a movable inlet conduit having a first end and an opposed second end; in which the first end of the inlet conduit is attached to the inlet manifold and the second end of the inlet conduit is attached to the 15second end of the plunger body in the context of a system having a fluid end and power end comprising at least one pony rod—indicative of a kind of connector rod used in oil and gas industry piston pumps to allow for particular pump length requirements—attached to the plunger.
Regarding claim 30, the prior art of record does not further disclose or reasonably teach in combination a movable inlet conduit comprising a first conduit having opposed first and second ends, in which the first end is attached to the inlet manifold and the second end is open; and 15a second conduit having opposed first and second ends, in which the first end is disposed within the second end of the first conduit and the second end is attached to the second end of the plunger body.
	Regarding claim 31, the prior art of record does not further disclose or reasonably teach in combination an inlet component having a second fluid passageway formed therein and interposed between the inlet conduit and the second end of the plunger body such that the second fluid passageway is in fluid communication with the inlet conduit and the first fluid passageway, 20in which the inlet component has opposed top and bottom surfaces and opposed front and rear surfaces, in which the second fluid passageway opens on the top surface and the front surface of the inlet component.
Claims 2, 14-16, 22, 24 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 2, the prior art of record does not further disclose or reasonably teach in combination a power end comprising at least one pony rod and the apparatus of claim 1 attached to the power end, in which the at least one pony rod is attached to the plunger.  Regarding claims 14-16, 22 and 24, refer to Examiner previous Final Rejection, dated 5/20/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Examiner has utilized the Horne reference to help read upon the new claim limitations relating to the packing seal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746